Citation Nr: 1445498	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  08-31 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an effective date prior to October 31, 2005 for a 30 percent evaluation for Crohn's disease.

2. Entitlement to a rating in excess of 30 percent for Crohn's disease.

3. Entitlement to individual unemployability (TDIU).

4. Entitlement to a temporary total evaluation because of hospital treatment in excess of 21 days for a service-connected condition.

5. Entitlement to compensation under 38 U.S.C.A. § 1151 for cytomegalic virus (CMV) infection related to Mercaptopurine-treatment for Crohn's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1986 to May 1992.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran was scheduled for a Travel Board hearing on February 2014.  The Veteran did not attend the hearing and has not contacted the Board to offer good cause for his failure to attend and to request a new hearing.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems do not include any non-duplicative materials pertinent to the present appeal, other than an Informal Hearing Presentation submitted by the Veteran's representative.

The issue of entitlement to TDIU being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran did not appeal the March 2004 rating decision granting a 30 percent rating effective July 15, 2003 for Crohn's disease.

2. The Veteran's Crohn's disease manifests with diarrhea at least eight times per day but no malnutrition or other effect on his health.

3. The Veteran was hospitalized for 16 days in March 2005 for a CMV infection.

4. The Veteran's March 2005 CMV infection resolved without residuals


CONCLUSIONS OF LAW

1. The March 2004 rating decision granting a 30 percent rating effective July 15, 2003 for Crohn's disease is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(b) and (c), 20.302, 20.1103 (2013).  

2. The criteria for an evaluation in excess of 30 percent for Crohn's disease have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45,4.114, Diagnostic Code 7323. (2013).

3. The criteria for a temporary total disability rating have not been met for the Veteran's hospitalization for treatment of CMV.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.29 (2013).

4. The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for CMV infection have not been met. 38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 3.361 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date

The Veteran was granted service connection for Crohn's disease and a 10 percent rating assigned in a September 1993 rating decision.  The Veteran filed an increased rating claim, and a March 2004 decision assigned a 30 percent rating effective July 15, 2003.  The Veteran has also been awarded a temporary 100 percent rating from October 7, 2003 to December 1, 2003.

The Veteran did not appeal the March 2004 rating decision, and no new evidence was received by VA prior to the expiration of the appeal period.  Therefore, the decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(b) and (c), 20.302, 20.1103 (2013).  

In October 2005, the Veteran filed a new claim, contending his 30 percent rating, and possibly a higher rating, should have been effective from 1992 to 2004.  He argued that the VA originally rated him as if he had colitis, not Crohn's disease, from 1992 to 2004.

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court held that appellants are prohibited from collaterally attacking a prior final rating decision by filing a freestanding earlier effective date claim.  The Court specifically held that, once a rating decision has become final, as is the case here with the March 2004 rating decision which granted the Veteran's increased rating claim and awarded a 30 percent rating effective July 15, 2003, a claimant may not properly file, and VA has no authority to adjudicate, a freestanding earlier effective date claim in an attempt to overcome the finality of an RO decision.  The Court reasoned in Rudd that to allow such claims would vitiate the rule of finality.  See Rudd, 20 Vet. App. at 299. When such a freestanding claim is raised, the Court has held that such an appeal should be dismissed.  Id. at 299-300.

Therefore, the Board finds that the Veteran's earlier effective date claim must be dismissed.

Increased Rating

The Veteran has argued he is entitled to a rating in excess of 30 percent for his Crohn's disease.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2013).

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The following discussion addresses the Veteran's level of disability from the time the increased rating claim was filed in October 2005.  Francisco, 7 Vet. App. 55; Hart, 21 Vet. App. 505.  

The Veteran's Crohn's disease is rated under 38 C.F.R. § 4.114, Diagnostic Codes 7399-7323.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. 38 C.F.R. § 4.27.  Diagnostic Code 7323 outlines the rating criteria for ulcerative colitis.  Under the code, a 30 percent rating is warranted for moderately severe impairment, with frequent exacerbations.  A 60 percent disability rating is warranted for severe impairment, with numerous attacks yearly and with malnutrition, with health only fair during remissions.  A 100 percent rating is warranted for pronounced impairment, resulting in marked malnutrition, anemia, and general debility, or with serious complications such as liver abscess.

In April 2006 the Veteran was afforded a VA examination.  The Veteran reported fairly stable weight.  He reported no significant nausea or vomiting and no constipation or bloody stools.  He said he has 12 to 15 watery bowel movements per day.  The examiner found that the Veteran did not appear to be malnourished and did appear to be healthy.  The Veteran reported his condition significantly impacts his life because he always has to be near a bathroom, but he has gotten along fairly well with the condition otherwise.  The examiner noted the Veteran has had reports of anemia in the past, but his last blood count shows it has been corrected.

The Veteran underwent another VA examination in July 2009.  He reported gaining weight since quitting tobacco.  He denied nausea, vomiting, constipation, and abdominal pain.  He reported diarrhea eight to nine times per day.  He did not report flare-ups.

The Board acknowledges the Veteran's reports of diarrhea at least eight times per day and recognizes that it must require him to make frequent trips to the bathroom.  However, the Board finds that overall the Veteran's condition does not more closely approximate the criteria for a higher rating.

Specifically, for a 60 percent rating the Veteran must experience severe impairment, with numerous attacks yearly and with malnutrition and health only fair during remissions.  The evidence does not show, and the Veteran does not contend, that he has malnutrition as a result of his condition.  Further, neither his VA examinations nor his treatment records indicate that his health is only fair due to his condition.  The Board acknowledges that the Veteran has had two colon resections, the second of which was in October 2003 and was hospitalized in March 2005 with a CMV virus, which the Veteran has attributed to side effects from his Crohn's disease medication.  However, since he filed his claim in October 2005 the evidence indicates that the Veteran's only symptom has been daily diarrhea.  The Veteran himself has indicated that his Crohn's disease appears to be well-controlled on medication.   

Therefore, the Board finds that the Veteran is not entitled to a rating in excess of 30 percent.  As a preponderance of the evidence is against an increased rating, the benefit of the doubt doctrine does not apply, and the claim must be denied.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted.  38 C.F.R. § 3.321(b)(1).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

In this case, the medical evidence fails to show anything unique or unusual about the Veteran's service-connected Crohn's disease that would render the schedular criteria inadequate.  The Veteran's primary symptom is diarrhea, which is contemplated in the rating assigned.  As such, it would not be found that his disability met the "governing norms" of an extraschedular rating.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  

The manifestations of the Veteran's disability are considered by the schedular rating.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).  

Temporary Total Rating

The Veteran contends he is entitled to a temporary 100 percent disability rating from February 28, 2005 to April 4, 2005.  

A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established that a service-connected disability has required hospital treatment in a VA or an approved hospital for a period in excess of 21 days or hospital observation at VA expense for a service-connected disability for a period in excess of 21 days.  38 C.F.R. § 4.29.  

The evidence shows that the Veteran was admitted to the hospital on March 10, 2005 with fever and abdominal pain.  He moved to a second hospital on March 17, 2005 where he stayed until March 25, 2005.  Thus, the Veteran's total hospitalization was 16 days.

Therefore, without making a determination as to whether the hospitalization was for a service-connected disability, the Board finds that the Veteran is not entitled to a temporary 100 percent rating under 38 C.F.R. § 4.29 as the total period of hospitalization was less than 21 days.

38 U.S.C.A. § 1151 Claim

The Veteran contends that he contracted a cytomegalovirus infection as a result of VA doctors not checking his complete blood count, which should have been done after a VA doctor prescribed 6-mercaptopurine to treat his Crohn's disease.

Under the provisions of 38 U.S.C.A. § 1151, if VA hospitalization or medical or surgical treatment causes additional disability which is not the result of the veteran's own willful misconduct or failure to follow instructions, disability compensation may be awarded for a "qualifying additional disability" in the same manner as if the additional disability were service connected.  See 38 C.F.R. §§ 3.361, 3.800(a) (2013).

If additional disability is present, two principal criteria apply in determining whether it is compensable within the ambit of 38 U.S.C.A. § 1151.  First, the additional disability may qualify for compensation if the disability is not the result of the veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination provided under the laws administered by VA.  Second, in order to constitute a qualifying additional disability, the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.  38 C.F.R. § 3.361(a).

The Veteran's private physician authored a letter in January 2006 stating that the Veteran's treatment with 6-mercaptopurine resulted in the suppression of his immune system such that he developed a cytomegalovirus infection.

Treatment records show the Veteran was hospitalized with a fever and diarrhea in March 2005.  He was found to have a low white blood count and elevated liver function tests.  He was ultimately diagnosed with a cytomegalovirus infection, for which he was treated.  He was discharged from the hospital in March 2005. Records do not indicate the Veteran currently has a cytomegalovirus infection or residuals from his March 2005 infection.

The Board acknowledges the apparent seriousness of the Veteran's March cytomegalovirus infection, but finds that without a current disability, he is not entitled to compensation under 38 U.S.C.A. § 1151.  As discussed, a claim for compensation under 38 U.S.C.A. § 1151 is not only premised on VA negligence in providing medical care, but also requires the presence of additional disability.  Here, there is no probative evidence to suggest that the Veteran continues to experience residuals of cytomegalovirus infection or that such caused a permanent increase in severity of service-connected Crohn's disease.  As the evidence does not show that the Veteran has had a disability during the applicable time period, i.e., since he filed his October 2005 claim, the requirement for a current disability for which compensation can be awarded is not met.  See McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007).


ORDER

The claim for entitlement to an effective date prior to October 31, 2005 for a 30 percent evaluation for Crohn's disease is dismissed

A rating in excess of 30 percent for Crohn's disease is denied.

A temporary total evaluation because of hospital treatment in excess of 21 days for a service-connected condition is denied.

Compensation under 38 U.S.C.A. § 1151 for cytomegalic virus (CMV) infection related to Mercaptopurine-treatment for Crohn's disease is denied.


REMAND

In September 2014, the Veteran's representative filed a brief with the Board arguing that the Veteran has made an inferred claim for TDIU under Rice v. Shinseki, 22 Vet. App. 447 (2009).

A review of the Veteran's statements of record show he has contended that he has lost jobs due to his service-connected Crohn's disease.  At the time of the Veteran's March 2005 hospitalization he indicated that he was employed, although he missed work due to being in the hospital.

However, the Veteran's representative argued in his September 2014 brief that the Veteran's Crohn's disease makes it impossible for him to hold gainful employment. 

Therefore, the Board finds that an inferred TDIU claim has been made.  However, that claim has not been developed or adjudicated by the AOJ.

Accordingly, this matter is REMANDED for the following action:

1. Furnish to the Veteran a VA Form 21-8940 to enable him to file a formal application for a TDIU.

2. Send to the Veteran and his representative a letter requesting that the Veteran furnish any additional information and/or evidence pertinent to the claim for a TDIU.

The letter should specifically explain how to establish entitlement to a TDIU and explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3. Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


